Citation Nr: 0117796	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-18 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for the residuals of a 
right shoulder injury with degenerative changes, status post 
rotator cuff revision (major) (right shoulder disability), 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which increased the evaluation of the 
veteran's right shoulder disability to 40 percent, effective 
December 10, 1996.  The veteran perfected a timely appeal of 
this determination to the Board.

As a preliminary matter, the Board observes that the July 
2000 Statement of the Case (SOC) identifies a June 2000 
rating decision, in which the RO confirmed and continued the 
40 percent evaluation for the veteran's right shoulder 
disability, as the rating action on appeal.  Subsequent to 
the May 1998 rating action, however, the United States Court 
of Appeals for Veterans Claims) (Court) decided the case of 
Muehl v. West, 13 Vet. App. 159 (1999).  In Muehl, the Court 
held that where, as here, pertinent evidence was presented or 
secured within one year of the date of the mailing of the 
notice of the decision, that evidence must be considered to 
have been filed in connection with his initial claim.  See 
Id. at 161-62.  In this case, in September 1998, the veteran 
filed a statement at the RO in which, after referencing the 
RO's June 1998 letter that notified him that the evaluation 
of his right shoulder disability had been increased to 40 
him, he indicated that the condition should be "re-evaluated 
for [an] increased disability rating" in light of his August 
1998 right shoulder surgery.  Thereafter, in December 1998, 
pertinent VA treatment records were received at the RO, and 
following the submission of additional evidence, including 
January 1999 and May 2000 VA examination reports, the RO 
confirmed and continued the 40 percent evaluation.  Then, 
only upon receipt of the veteran's June 2000 statement, in 
which he expressed disagreement with the RO's June 2000 
rating decision that confirmed and continued the denial the 
40 percent, did the RO issue the July 2000 SOC.  In light of 
the foregoing, the Board concludes that all the evidence must 
be considered to have been filed in connection with the 
veteran's October 1997 claim for an increased rating.

In addition, in October 1997, the veteran also filed a claim 
seeking service connection for left shoulder disability.  In 
the May 1998 rating action noted above, the RO denied that 
the veteran's claim for this benefit on the basis that it was 
not well grounded.  In doing so, the RO reasoned that, 
although the veteran was treated for left shoulder problems 
in 1988, the condition was acute and transitory.  The RO 
further held that "it appeared" that the veteran's left 
shoulder disability, which was noted in an April 1998 VA 
examination report, was due to intercurrent injury.  As such, 
the RO considered this claim on a direct basis only.  This is 
significant because in his November 1998 Notice of 
Disagreement (NOD), the veteran asserted that service 
connection was warranted because the condition developed as a 
result of his service-connected right shoulder disability.  
In a January 1999 rating decision, a copy of which was 
provided as part of the SOC dated later that same month, the 
RO confirmed and continued the denial on a direct basis only.  
Thereafter, in an August 2000 statement, the veteran again 
asserted that he had left shoulder disability due to his 
service-connected right shoulder disability.  In light of the 
foregoing, this claim is referred to the RO for appropriate 
action.

Further, in February 2001, the veteran and his spouse, 
accompanied by his representative, testified at a video-
conference hearing conducted before the undersigned Board 
Member.  During the hearing, the veteran reported that he had 
missed a great deal of work due to his service-connected 
right shoulder disability and that his employment was in 
jeopardy.  As such, the Board finds that if the veteran has 
since become unemployed as a consequence of his service-
connected right shoulder disability, the RO must consider 
whether he is entitled to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  This claim is also referred to the RO 
for appropriate action.


REMAND

The Board has carefully reviewed the claims file and 
unfortunately finds that, for the reasons set forth below, 
this claim must be remanded for additional development and 
adjudication.

In his statements and testimony, the veteran asserts that his 
right shoulder disability warrants an increased rating 
because it is much more disabling than represented by the 
current 40 percent evaluation.  In support, he reports that, 
despite treating the disability with physical therapy, 
numerous medications and the application of ice, he suffers 
from severe pain, crepitus, recurrent dislocations and 
consequently has very limited functional use of his right 
shoulder.  Accordingly, he contends that the disability is 
productive of severe industrial impairment.  Indeed, during 
his February 2001 hearing, the veteran stated that he feared 
that he would be terminated from his job at General Electric 
because he was (1) not physically able to perform the tasks 
required of this position; and (2) because he had missed 
approximately fifteen months of work since August 1998.  In 
this regard, the Board observes that, in the most recent VA 
examination report, which is dated in May 2000, the physician 
indicated, "In addition to being unable to assemble and 
carry on with [his] present work, the veteran is obviously 
limited.  Driving is so painful he only is doing this when 
necessary.  Likewise, he has pain on rotation with the usual 
daily living activities."  In addition, in light of the 
veteran's recurrent right shoulder dislocations, on remand, 
the RO must consider whether a separate rating for 
dislocations is warranted under Diagnostic Code 5203.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14 (2000).

A review of the record further shows that although the 
veteran signed a waiver of RO consideration of the report of 
his January 2001 right shoulder surgery, which was performed 
at the Durham, North Carolina, VA Medical Center, a copy of 
this inpatient treatment has not been associated with the 
claims folder.  Moreover, the veteran reports that he 
continues to receive regular VA treatment at the Durham, 
North Carolina, VA Medical Center.  Indeed, in January 2001, 
the veteran filed a claim seeking a temporary 100 percent 
convalescent rating for this disability pursuant to 38 C.F.R. 
§ 4.30 and attached a VA physician's statement, dated earlier 
that same month, indicating that he was unable to return to 
work for "another two months."  To date, however, no action 
has apparently been taken with respect to this issue.  On 
remand, the RO must adjudicate this issue in connection with 
the increased rating claim.

At the February 2001 hearing, the veteran also testified that 
he planned to undergo a total right shoulder replacement 
within twenty-four months.  The Board notes that this is 
significant because Diagnostic Code 5051 provides for a 100 
percent rating, which remains in effect for one year, 
following the implantation of prosthesis.  Further, the 
record indicates that the veteran continues to receive 
regular treatment at the Durham, North Carolina, VA Medical 
Center.  Under these circumstances, it is essential that all 
outstanding medical records, to specifically include the 
report of any additional VA surgery, if performed, be 
associated with the claims folder before the Board can render 
a decision.

The Board finds that the foregoing complaints and findings 
clearly raise a question as to whether, due to marked 
interference with employment, the regular schedular standards 
are inadequate to evaluate his right shoulder disability.  
Indeed, the Board reiterates that the veteran has apparently 
been forced to miss approximately fifteen months of work 
since August 1998 as a consequence of this condition.  A 
review of the claims folder reveals that, although the RO has 
provided the veteran with notice of the provisions of 
38 C.F.R. § 3.321 in the July 2000 "SOC", to date, the file 
does not reflect that it has expressly considered whether 
this matter warrants referral to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service for assignment of an extra-schedular rating.  On 
remand, the Board finds that, in connection with the 
increased rating claim, the RO must consider whether the 
criteria for invoking the procedures for assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) are 
met.

Thereafter, when all outstanding medical records and reports 
are associated with the claims file, the veteran must be 
afforded a contemporaneous and thorough VA orthopedic 
examination to clarify the nature, extent and severity of his 
service-connected right shoulder disability.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In the 
examination report, the examiner should opine whether the 
veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination of his right shoulder; discuss whether the 
disability is productive of dislocations, nonunion or 
malunion of the clavicle or scapula; and provide an 
assessment regarding the overall impact of this condition on 
his ability to obtain and retain employment, and the RO must 
address these factors in adjudicating this claim.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Esteban.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder any outstanding 
pertinent records of the veteran's 
treatment for his right shoulder 
disability from any facility or source 
identified by the veteran.  This should 
specifically include outstanding records 
of his treatment from the Durham, North 
Carolina, VA Medical Center, and 
especially the report of his January 2001 
surgery, as well as any records of his 
care by Dr. Christopher K. Nagy, or any 
other examiner at Salisbury Orthopaedic 
Associates, P.A.  The aid of the veteran 
and his representative in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature and severity of his service-
connected right shoulder disability.  It 
is imperative that the examining 
physician reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND and acknowledges such 
review in the examination report.  All 
appropriate tests and studies, including 
X-rays and range of motion studies, 
should be conducted, and all clinical 
findings should reported in detail.  In 
the examination report, the physician 
should also offer specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  Further, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss during flare-ups of pain 
and/or weakness of as a result of the 
service-connected disability.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion.  In 
addition, the examiner should state 
whether the disability is manifested by 
dislocations, nonunion or malunion of the 
clavicle or scapula.  The physician 
should also offer an overall assessment 
as to the severity of the veteran's right 
shoulder disability, to include offering 
an opinion as to whether the veteran has 
marked interference with his 
employability due to this condition.  In 
doing so, the examiner should comment on 
the impression offered by the May 2000 VA 
examiner, the impact of the January 2001 
and any subsequent surgery, as well as in 
the pertinent VA outpatient treatment 
records.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  In readjudicating 
the issue, the RO must specifically 
consider whether a separation evaluation 
for dislocations is warranted under 
Diagnostic Code 5203 as well as whether 
the case warrants referral to the Under 
Secretary for Benefits or to the Director 
of the Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extra-schedular rating.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


